               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 JOHN WENINGER,

                            Plaintiff,                  Case No. 18-CV-321-JPS
 v.

 GENERAL MILLS OPERATIONS LLC,
                                                                      ORDER
                            Defendant.



       On September 25, 2018, the Court conditionally certified Plaintiff

John Weninger’s collective action under the FLSA, and stated that parties

could engage in further discovery, including discovery relevant to the

final collective action certification. (Docket #36 at 16–17). On October 23,

2018, Plaintiff filed an expedited motion to compel supplemental

discovery answers and responses pursuant to Civ. L. R. 7(h). (Docket #45).

Specifically, Plaintiff requested supplemented responses to Interrogatories

5 and 14 of its first set of interrogatories. (Docket #45 at 1, 3).

       Conditional certification of a collective action permits class

discovery and allows putative class members to be notified of the lawsuit

and opt in if they so choose. 29 U.S.C. § 216(b); Woods v. N.Y. Life Ins. Co.,

686 F.2d 578, 579–81 (7th Cir. 1982). “[T]here will be cases in which a

plaintiff can properly use the discovery process to compel the employer to

give him detailed information regarding other employees, potential

joiners in the action.” Id. at 781.

       Parties may obtain discovery “regarding any nonprivileged matter

that is relevant to any party’s claim or defense and proportional to the

needs of the case.” Fed. R. Civ. P. 26(b)(1). In assessing proportionality,
the Rule directs courts to consider “the importance of the issues at stake in

the action, the amount in controversy, the parties’ relative access to

relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of

the proposed discovery outweighs its likely benefit.” Id.; Elliott v. Superior

Pool Prods., LLC, No. 15-cv-1126, 2016 WL 29243, at *2 (C.D. Ill. Jan. 4,

2016).

         Interrogatory No. 5 requests that Defendant “identify each and

every non-exempt employee who received a nondiscretionary bonus

and/or extra compensation from March 2, 2015 through the present date.”

(Docket #45 at 1). Interrogatory No. 14 requests that Defendant “identify

each and every category of nondiscretionary bonus and/or extra

compensation remunerated to any and all non-exempt employee from

March 2, 2015 through the present date.” Id. Plaintiff requests this

information in the same or similar format as the list of putative collective

members produced on October 19, 2018. Id. at 2.

         These interrogatories seek information about members of the

putative class on issues related to the heart of this matter—namely, who

received other nondiscretionary bonuses/extra compensation, and how

this additional compensation was categorized. This is undoubtedly

relevant. It is also time-efficient to give Plaintiff the information requested

in these interrogatories now. Doing so allows Plaintiff to conduct

adequate discovery before the impeding summary judgment deadline

without needing to make an additional request each time a new member

opts in (which will happen intermittently until the expiration of the notice



                                 Page 2 of 3
period on November 23, 2018). Additionally, the burden on Defendant to

produce this information appears to be minimal. The Court appreciates

Defendant’s argument that discovery should be limited to individuals

who have already opted in to the action, and acknowledges that after final

certification, information regarding parties that did not opt in will be

irrelevant. However, at this stage, discovery regarding potential parties is

appropriate.

      Accordingly,

      IT IS ORDERED that Plaintiff’s motion to compel discovery

responses (Docket #45) be and the same is hereby GRANTED in part, as

stated herein; and

      IT IS FURTHER ORDERED that Defendant supplement its

discovery responses as required by this Order no later than seven (7) days

from the date of this Order.

      Dated at Milwaukee, Wisconsin, this 2nd day of November, 2018.

                                  BY THE COURT:




                                  J.P. Stadtmueller
                                  U.S. District Judge




                                Page 3 of 3
